Name: 2000/232/EC: Decision of the representatives of the Member States meeting within the Council of 13 March 2000 apportioning the quantities of grain provided for under the Food Aid Convention 1995 (1.7.1998 to 30.6.1999)
 Type: Decision
 Subject Matter: cooperation policy;  economic geography;  plant product
 Date Published: 2000-03-22

 Avis juridique important|42000D02322000/232/EC: Decision of the representatives of the Member States meeting within the Council of 13 March 2000 apportioning the quantities of grain provided for under the Food Aid Convention 1995 (1.7.1998 to 30.6.1999) Official Journal L 073 , 22/03/2000 P. 0015 - 0015Decision of the representatives of the Member States meeting within the Councilof 13 March 2000apportioning the quantities of grain provided for under the Food Aid Convention 1995 (1.7.1998 to 30.6.1999)(1)(2000/232/EC)The representatives of the Member States meeting within the Council hereby decide, on the basis of the draft breakdown annexed to the Commission proposal, to apportion as follows the 714200 tonnes of grain which constitute the minimum annual contribution to be made by Member States pursuant to the Food Aid Convention 1995 for the period 1 July 1998 to 30 June 1999.>TABLE>Done at Brussels, 13 March 2000.The PresidentJ. Pina Moura(1) See page 3 of this Official Journal.